Citation Nr: 0604044	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  92-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that granted service connection and awarded a 10 
percent disability rating for a left knee disability.  In 
April 1995, the Board remanded the claim for additional 
development.  The appeal regarding entitlement to service 
connection for PTSD comes before the Board from a January 
1996 rating decision of the Roanoke RO, that denied the 
veteran's claim for service connection.  In February 1998, 
the veteran relocated to North Carolina, and his case was 
transferred to the RO in Winston-Salem, North Carolina.  In 
December 2000, the Board remanded both the claim for an 
increased rating for a left knee disability and the claim for 
service connection for PTSD for additional development.  The 
veteran subsequently relocated to Florida, and his case was 
transferred to the St. Petersburg, Florida, RO.  The Board 
again remanded the claims in August 2004.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claims has been obtained.

2.  The veteran does not have a current diagnosis of PTSD, 
nor has any PTSD been related to his active service.

3.  For the periods from March 27, 1991 to November 11, 1991, 
and from January 1, 1992 to April 2, 1992, the veteran's left 
knee disability was manifested by slight limitation of 
motion, moderate instability, and moderate degenerative 
arthritis.

4.  For the periods from June 1, 1993 to September 16, 1998, 
December 1, 1998 to May 24, 1991, July 1, 2000 to May 4, 
2004, and from July 1, 2005 to the present, the veteran's 
left knee disability has been manifested by extension to 0 
degrees, flexion limited to no more than 90 degrees, slight 
instability, minimal crepitation, and subjective complaints 
of pain, and stiffness.  There has been no clinical evidence 
of ankylosis, subluxation, dislocation, locking, or loosening 
of the prosthetic knee joint.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  The criteria for a 10 percent rating for a left knee 
disability have been met, based upon arthritis with minimal 
limitation of motion, from March 27, 1991 to April 2, 1991, 
with the exception of the period from November 12, 1991 to 
December 31, 1991 for which a temporary total rating was in 
effect.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5257, 5260, 5261 (2005).

3.  For the period from March 27, 1991 to November 11, 1991, 
the criteria for a rating in excess of 20 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, DC 5010, 5055, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2005).

4.  For the period from November 12, 1991 to December 31, 
1991, the veteran's left knee disability was assigned a 100 
percent schedular rating (for convalescence following 
surgery), pursuant to 38 C.F.R. § 4.30 (2005).  The criteria 
for an evaluation in excess of 100 percent for this period 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.71a, DC 5055.

5.  For the period from January 1, 1992 to April 2, 1992, the 
criteria for a rating in excess of 20 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).

6.  For the period from April 3, 1992 to May 31, 1993, the 
veteran's left knee disability was assigned a 100 percent 
schedular rating (for total left knee arthroplasty), pursuant 
to 38 C.F.R. § 4.71a, DC 5055 (2005).  The criteria for an 
evaluation in excess of 100 percent for this period have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.71a, DC 5055.

7.  For the period from June 1, 1993 to September 16, 1998, 
the criteria for a rating in excess of 30 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).

8.  For the period from September 17, 1998 to November 30, 
1998, the veteran's left knee disability was assigned a 100 
percent schedular rating (for convalescence following 
surgery), pursuant to 38 C.F.R. § 4.30 (2005).  The criteria 
for an evaluation in excess of 100 percent for this period 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.71a, DC 5055.

9.  For the period from December 1, 1998 to May 24, 1999, the 
criteria for a rating in excess of 30 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).

10.  For the period from May 25, 1999 to June 30, 2000, the 
veteran's left knee disability was assigned a 100 percent 
schedular rating (for total left knee arthroplasty), pursuant 
to 38 C.F.R. § 4.71a, DC 5055 (2005).  The criteria for an 
evaluation in excess of 100 percent for this period have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.71a, DC 5055.

11.  For the period from July 1, 2000 to May 4, 2004, the 
criteria for a rating in excess of 30 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).

12.  For the period from May 5, 2004 to June 30, 2005, the 
veteran's left knee disability was assigned a 100 percent 
schedular rating (for total left knee arthroplasty), pursuant 
to 38 C.F.R. § 4.71a, DC 5055 (2005).  The criteria for an 
evaluation in excess of 100 percent for this period have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.71a, DC 5055.

13.  Since July 1, 2005, the criteria for a rating in excess 
of 30 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes (DCs) 5010, 5055, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he suffers from PTSD as a result of 
multiple events in which he participated or witnessed while 
serving in the Vietnam War.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran claims that, while serving over a period of 
approximately 11 months during the Vietnam War, he was 
exposed to combat and non-combat stressors that support a 
PTSD diagnosis.  

The veteran's report of discharge lists his military 
occupational specialty as radarman, and shows that he 
received the National Defense Service Medal, and the Vietnam 
Service Medal, awards that indicate service in Vietnam, but 
do not necessarily denote combat.  His service medical 
records are negative for evidence of any psychiatric 
disability during service; his psychiatric evaluation at 
separation in November 1967 was normal.  

The veteran submitted statements and testified regarding the 
stresses of active duty.  Primarily, he contends that his 
involvement in operating landing craft during the August and 
September 1965 amphibious landings codenamed "Starlite," 
and "Piranha," and other subsequent assault landings in 
1967 resulted in PTSD.  Other stressful events included 
hearing gunfire in the vicinity of an operation in which he 
was involved that concerned the recovery of a vessel grounded 
on a sandbar in a Vietnam river, and when a fellow soldier 
was crushed between the landing craft the veteran was 
operating and the side of the ship from which this soldier 
was climbing to board the veteran's landing craft.  The 
veteran also claimed that seeing wounded soldiers while he 
was in the hospital receiving treatment for a fractured leg 
contributed to his stress.

In attempting to verify the events the veteran described, it 
has been determined that the ship to which the veteran was 
assigned, the USS Cabildo, participated in Operations 
Starlite and Piranha.  These operations involved amphibious-
heliborne assaults on Vietcong positions.  It has also been 
verified that the unit to which the veteran was assigned in 
the latter half of 1967, Assault Craft, Division 13, operated 
vessels used to land personnel and equipment during 
amphibious assaults, and that it is possible that individuals 
assigned to this unit came under enemy fire.  The particular 
events that the veteran described, or his role in any 
particular action or operation, however, have not been 
verified.

Even if all the claimed stressors were verified, however, the 
Board finds that the medical evidence does not support a 
diagnosis of PTSD and service connection is, therefore, not 
warranted.  As noted above, the veteran's service medical 
records are negative for evidence of any psychiatric 
disability during service, and his psychiatric evaluation at 
separation in November 1967 was normal.  

In support of his claim, the veteran directs attention to a 
September 1995 VA examination, as a result of which, the 
veteran was diagnosed with PTSD.  At the time of examination, 
the veteran reported various PTSD symptoms, including 
intrusive memories or flashbacks, recurrent nightmares, 
difficulty falling or staying asleep, irritability and 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  In the report of 
examination, the examiner noted that the veteran had been 
involved in combat.  With regard to the mental status 
examination, the examiner noted that the veteran was alert 
and oriented as to all spheres, and was casually dressed and 
well-groomed.  His thoughts were generally clear and logical, 
without evidence of psychosis.  His mood seemed slightly 
depressed or anxious, and his affect was congruent, 
especially when talking about Vietnam and current symptoms.  
The diagnosis was PTSD, severe, chronic.

As noted above, the Board remanded the veteran's claim for 
service connection for PTSD in December 2000.  In the remand, 
the Board noted that a PTSD diagnosis for rating purposes 
must be based upon verified stressors only.  Because there 
was no indication that the examiner reviewed the veteran's 
claims folder, and in this case, the veteran's specific 
stressors had not been verified, the Board found that an 
additional examination, taking into account the unverified 
nature of the veteran's stressors, was in order.  On remand, 
the examiner was instructed to reconcile his or her opinion 
with the September 1995 decision, if necessary.

The veteran underwent additional VA examination for PTSD in 
November 2002.  In his report of examination, the examiner 
indicated that he reviewed the veteran's claims file.  The 
report of examination noted that the veteran denied 
experiencing recent unwanted memories of traumatic events 
from the war.  The veteran reported having had one nightmare 
in the previous week, that was so upsetting that he was not 
able to fall back asleep, but reported that he did not have 
flashbacks.  The veteran reported being upset by the news if 
it involved anything about war, and he would then have 
flashbacks about Vietnam, but he stated that this did not 
occur in the week prior to the examination.  The veteran 
stated that he had to expend a little effort to avoid talking 
about the Vietnam War, as he worked with naval personnel, and 
stated that he did not avoid people, places or activities 
because they reminded him of the trauma.  The veteran denied 
any feelings of anhedonia, saying that he would still enjoy 
dancing and riding a bicycle, if he did not otherwise suffer 
from so much pain.  He also denied feeling detached, saying 
that many of the servicemen where he worked liked him, and 
that he had five very close friends.  He stated that he went 
out to eat once per week, and that he dated approximately 
twice per year.  When questioned about a possible restricted 
range of affect, the veteran reported that he is able to 
experience love and happiness, indicating that he felt happy 
a couple of times the previous week.  He also indicated that 
he felt numb one day the previous week, but stated that this 
only occurred one day and it was fleeting.  The veteran 
indicated that he had some sense of a foreshortened future 
and stated that he experienced this on a daily basis, 
although he did not have any prediction about when he thought 
his life might end.  He reported feeling angry or irritable 
at least once a day during the last week, and stated that he 
coped with that by trying to suppress it.  When he was unable 
to suppress these feelings, he sometimes yelled, even when at 
work.  He denied concentration problems.  He reported nearly 
constant feelings of hypervigilance, but stated that he was 
uncertain exactly what he was scanning for.  In assessing 
whether the veteran currently met the diagnostic criteria for 
an assessment of PTSD, the examiner stated that the veteran 
did not meet the criteria because he did not have a 
sufficient number of avoidant or numbing symptoms.

In accordance with an August 2004 Board remand, the veteran's 
file was reviewed in September 2004 in effort to reconcile 
the September 1995 and November 2002 opinions relating to 
PTSD.  In so doing, the examiner noted that a diagnosis of 
PTSD requires:  A) exposure to a traumatic event; B) the 
traumatic event is persistently experienced in one or more 
ways, C) persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness is indicated by 
at least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  The examiner then 
stated that when he had evaluated the veteran in 2002, his 
responses to questioning suggested that he meet the threshold 
for 5 out of the 6 criteria; he did not meet the threshold 
for criterion C.  He endorsed two symptoms from criterion C 
(efforts to avoid thoughts, feelings or conversations 
associated with the trauma, and a sense of a foreshortened 
future).  However, an individual must have three or more 
symptoms from criterion C in order to qualify for a diagnosis 
of PTSD.  Because the veteran only endorsed two symptoms from 
criterion C, he did not qualify for a diagnosis for PTSD.  
The examiner stated that the most likely explanation, as far 
as a reconciliation between the 1995 and 2002 opinions, was 
that symptoms associated with mental disorders change over 
time.  They can become either more or less severe due to a 
number of factors, including quality of life, supportive 
relationships, stress, medication, and psychotherapy.  Here, 
the examiner stated, the different diagnoses seven years 
apart suggested that there had likely been some improvement 
in the veteran's condition.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the September 1995 
examination.  To this end, the Board assigns greater weight 
on the subsequent VA examination and opinion, undertaken to 
directly address the issue on appeal.  In placing greater 
weight on the November 2002 examination and September 2004 
opinion, the Board notes that neither of these resulted in a 
diagnosis of PTSD.  Further, in both, the veteran's claimed 
stressors were discussed in detail and the veteran's file was 
reviewed.  Moreover, the September 2004 opinion acknowledged 
the September 1995 diagnosis of PTSD but provided rationales 
as to why a current diagnosis of PTSD was not appropriate.

Because there is no current competent diagnosis of PTSD in 
the claims file, the claim must be denied.  The Board has 
considered the veteran's assertions, but, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he in fact suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).

The Board finds that the weight of the medical evidence fails 
to support a current diagnosis of PTSD.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, particularly in light of the 
fact that the results of the first VA examination support the 
veteran's claim.  However, because the Board finds that the 
subsequent examination that did not diagnose PTSD is of more 
probative value, the Board finds that the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

The veteran has been service-connected for his left knee 
disability since March 1991.  At that time, he was granted a 
20 percent disability rating, which he asserted was too low.  
In November 1991, the veteran underwent arthroscopic surgery 
on his left knee, for which he was granted a temporary 100 
percent rating (for convalescence following surgery) for 
approximately one month following the surgery.  See 38 C.F.R. 
§ 4.30 (2005).  Following this period, he was assigned a 20 
percent disability rating.  In April 1992, the veteran 
underwent a total left knee replacement surgery.  Pursuant to 
the regulations, a 100 percent rating was assigned for one 
year following his surgery.  38 C.F.R. § 4.71a, DC 5055.  The 
veteran's knee was subsequently rated as 30 percent 
disabling.  In September 1998, the veteran again underwent 
arthroscopic surgery of his left knee for which he was 
granted a temporary 100 percent rating for approximately one 
month following the surgery, and after which time his 
disability rating was reduced to 30 percent.  In May 1999, 
the veteran underwent a revision of his total left knee 
replacement, after which a 100 percent rating was assigned 
for one year following his surgery.  38 C.F.R. § 4.71a, DC 
5055.  The veteran's knee was subsequently rated as 30 
percent disabling.  In May 2004, the veteran's left knee was 
totally replaced again. Pursuant to the regulations, a 100 
percent rating was assigned for one year following his 
surgery.  38 C.F.R. § 4.71a, DC 5055.  The veteran's left 
knee disability has been rated 30 percent disabling for 
status post left total knee arthroplasty since July 2001; he 
continues to seek an increased rating.  The Board therefore 
turns to the appropriate criteria.

The veteran's knee disability was initially rated 20 percent 
disabling under DC 5257 (other impairment of the knee), which 
contemplates recurrent subluxation or lateral instability.  
Since his first knee replacement in April 1992, his left knee 
has been rated under DC 5055 (knee replacement, prosthesis).  
With the exception of temporary total ratings following total 
arthroplasty of the left knee, as mandated by regulation, his 
knee has been rated 30 percent disabling under DC 5055.  
Alternative codes for possible application are DCs 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30 (2005).  Thereafter, a 60 percent rating is warranted 
if there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum evaluation is 30 
percent.  38 C.F.R. § Part 4, DC 5055.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  

The Board now turns to the various stages for consideration.

A.  From March 27, 1991 to November 11, 1991

From March 27, 1991 to November 11, 1991, the veteran's left 
knee disability was rated 20 percent disabling under DC 5257, 
which contemplates other impairment of the knee, and 
specifically, recurrent subluxation or lateral instability.  
The veteran asserts that a higher rating is warranted for 
this period.  

On VA examination in July 1991, the veteran complained of 
constant pain in his left knee.  He indicated that he 
regularly wore a knee brace, and was prescribed a cane for 
assistance with ambulation in March 1991.  Physical 
examination revealed no effusion, and no crepitus.  He had 
extension to 0 degrees, and flexion to 110 degrees, with 
pain.  His ligaments were noted to be stable.  X-ray 
examination revealed moderate degenerative changes.  

Records associated with the November 1991 arthroscopic 
surgery indicate that prior to surgery, the veteran's knee 
was noted to be free of effusion.  Additionally, no laxity 
was noted.  His range of motion was from 0 to 110 degrees.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  On examination in July 1991, the veteran's ligaments 
were noted to be stable.  Similarly, on examination prior to 
arthroscopic debridement in November 1991, no laxity was 
noted.  Based upon these findings, the Board concludes that 
the veteran's knee impairment for this period does not 
qualify as "severe," and that he is therefore not entitled 
to a rating than higher than 20 percent under DC 5257.

The Board similarly concludes that the veteran is not 
entitled to a higher rating under either DC 5260 or 5261.  
The range of motion of the veteran's left knee was noted to 
be from 0 to 110 degrees, on examination both in July and 
November 1991.  Flexion ranging from 0 to 140 degrees is 
considered normal for VA purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  Here the veteran is not entitled to a higher 
rating for limitation of motion under DC 5260 because flexion 
is not limited to 45 degrees or less.  Nor is he entitled to 
a higher rating under DC 5261, as extension to 0 degrees is 
not compensable. See 38 C.F.R. § 4.71a, DC 5261.   

The Board notes that the examiner did not specifically 
address whether the veteran demonstrated additional range of 
motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  However, the VA 
examiners found no subluxation or ligamentous laxity of the 
left knee, nor any tenderness or effusion.  On examination in 
November 1991, the veteran stated that he was able to stand 
or walk for one and one half hours before having to rest.  
Even if the veteran experienced occasional flare-up of his 
left knee disability, the Board finds it unlikely, and there 
is no evidence which suggests, that, on repetitive use, his 
left knee would be restricted by pain or other factors to 
only 45 degrees flexion or 10 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 10 
degrees extension or 45 degrees flexion, and thus the 
requirements for a compensable rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the ranges of motion reported at each of 
the above-noted examinations would be rated 0 percent if 
strictly rated under DCs 5260 and 5261.  The Board also notes 
that the recent General Counsel Precedent Opinion, VAOPGCPREC 
9-2004, does not seem to apply to the veteran's case given 
that he did not meet the criteria for a compensable rating 
under either DC 5260 or 5261, as the veteran's flexion was 
limited to no less than 110 degrees and extension was no less 
than 0 degrees.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
Id.  In the present case, there is no basis for a compensable 
rating under either of DC 5260 or DC 5261.  

However, in this case the veteran has been shown on X-ray to 
have osteoarthritis.  Specifically, arthritis was noted on X-
ray on VA examination in July 1991.  Where there is 
limitation of motion, but such limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X-ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  See 38 C.F.R. § 4.71a, DC 
5003.  Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  Id.  As noted 
above, the knee is considered a major joint.  In this case, 
the veteran has almost full range of motion in his left knee.  
However, the veteran's symptoms, including limited active 
range of motion, show sufficient limitation of motion as to 
invoke the aforementioned portion of DC 5003, based on very 
minimal (noncompensable) limitation of motion.  The Board 
finds that, on this basis, the veteran is entitled to a 10 
percent rating under DC 5003 from March 27, 1991, the 
effective date of service connection.

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his left knee disability for this 
period pursuant to DC 5257, but is entitled to a separate 
rating of 10 percent for his left knee disability pursuant to 
DC 5010, based on the presence of arthritis and some very 
minor limitation of motion, from the effective date of 
service connection.  The Board has considered the benefit-of-
the-doubt rule in reaching this decision.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

B.  From November 12, 1991 to December 31, 1991

The veteran underwent arthroscopic surgery on his left knee 
on November 14, 1991.  The RO granted a temporary 100 percent 
rating (for convalescence following surgery), effective from 
November 12, 1991 to December 31, 1991.  See 38 C.F.R. 
§ 4.30.  The 100 percent rating in effect during this period 
is the maximum rating possible under all potentially 
applicable rating criteria; the veteran cannot be awarded 
more than 100 percent under schedular criteria at any given 
time.  See 38 C.F.R. § 4.71a.  Therefore, the Board need not 
discuss the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain), before finding that an increased 
schedular rating for a left knee disability is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

C.  From January 1, 1992 to April 2, 1992

From January 1, 1992 to April 2, 1992, the veteran's left 
knee disability was rated 20 percent disabling under DC 5257, 
which contemplates other impairment of the knee, and 
specifically, recurrent subluxation or lateral instability.  
The veteran asserts that a higher rating is warranted for 
this period.  

The only available records for this period are dated 
immediately prior to the veteran's April 1992 total knee 
replacement.  On examination prior to the knee replacement in 
April 1992, the veteran was noted to have failed medical 
management of his left knee, as he was unable to stand for 
greater than one to two hours.  Physical examination revealed 
left knee in clinical varus, with +2 Lachman's.  He had 
extension to 0 degrees, and flexion to 80 degrees, with pain 
on range of motion testing.  Crepitus was noted to be 
present.  

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  On examination in April 1992, testing of the veteran's 
anteriorcruciate ligament revealed Grade 2 Lachman's, which 
amounts to no more than moderate instability.  Based upon 
this finding, the Board concludes that the veteran's knee 
impairment for this period does not qualify as "severe," 
and that he is therefore not entitled to a rating than higher 
than 20 percent under DC 5257.

The Board similarly concludes that the veteran is not 
entitled to a higher rating under either DC 5260 or 5261.  
The range of motion of the veteran's left knee was noted to 
be from 0 to 80 degrees.  Flexion ranging from 0 to 140 
degrees is considered normal for VA purposes.  See 38 C.F.R. 
§ 4.71a, Plate II.  Here the veteran is not entitled to a 
higher rating for limitation of motion under DC 5260 because 
flexion is not limited to 45 degrees or less.  Nor is he 
entitled to a higher rating under DC 5261, as extension to 0 
degrees is not compensable. See 38 C.F.R. § 4.71a, DC 5261.   

The Board notes that the examiner did not specifically 
address whether the veteran demonstrated additional range of 
motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Even considering the 
veteran's inability to stand or walk for greater than one to 
two hours, however, the Board finds it unlikely, and there is 
no evidence which suggests, that, on repetitive use, his left 
knee would be restricted by pain or other factors to only 45 
degrees flexion or 10 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 10 
degrees extension or 45 degrees flexion, and thus the 
requirements for a compensable rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the ranges of motion reported at the 
above-noted examination would be rated 0 percent if strictly 
rated under DCs 5260 and 5261.  The Board also notes that the 
recent General Counsel Precedent Opinion, VAOPGCPREC 9-2004, 
does not seem to apply to the veteran's case given that he 
did not meet the criteria for a compensable rating under 
either DC 5260 or 5261, as the veteran's flexion was limited 
to no less than 80 degrees and extension was no less than 0 
degrees.  VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 
9-2004 held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  Id.  In the 
present case, there is no basis for a compensable rating 
under either of DC 5260 or DC 5261.  

However, the Board finds that for this period, the veteran is 
entitled to a separate 10 percent rating under DC 5003.  
Specifically, arthritis was noted on X-ray on examination in 
July 1991, and the admitting diagnosis before the April 1992 
arthroplasty is "degenerative joint disease."  Where there 
is limitation of motion, but such limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X-ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  See 38 C.F.R. § 4.71a, DC 
5003.  Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  Id.  The knee is 
considered a major joint.  In this case, the veteran had 
decreased range of motion in his left knee.  The Board finds 
that, on this basis, the veteran is entitled to a 10 percent 
rating under DC 5003 throughout the period of January 1, 1992 
to April 2, 1992.

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his left knee disability for this 
period pursuant to DC 5257, but is entitled to a separate 
rating of 10 percent for his left knee disability pursuant to 
DC 5010, based on the presence of arthritis and some very 
minor limitation of motion, from January 1, 1992 to April 2, 
1992.  The Board has considered the benefit-of-the-doubt rule 
in reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 
2002).

D.  From April 3, 1992 to May 31, 1993

The veteran underwent a total left knee arthroplasty on April 
7, 1992.  Pursuant to regulation, the RO granted a temporary 
100 percent rating (for convalescence following surgery), 
effective from April 3, 1992 to May 31, 1993.  See 38 C.F.R. 
§ 4.71a, DC 5055.  The 100 percent rating in effect during 
this period is the maximum rating possible under all 
potentially applicable rating criteria.  Specifically, DC 
5055 provides that the veteran is entitled to a 100 percent 
schedular rating for the first year following implantation of 
a prosthesis.  Id.  Therefore, the Board need not discuss the 
impact of DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain), before finding that an increased schedular rating for 
a left knee disability is not warranted.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

As the veteran has received the maximum rating allowable for 
a total knee replacement for the period of time from April 3, 
1992 to May 31, 1993, there is no issue in controversy with 
regard to that specific time period. See AB v. Brown, 6 Vet. 
App. 35 (1993).


E.  From June 1, 1993 to September 16, 1998

After undergoing a total left knee arthroplasty in April 
1992, the RO recharacterized the veteran's left knee 
disability as "status post left total knee replacement."  
The Board finds that this recharacterization was appropriate, 
as it more accurately reflects the veteran's current left 
knee disability.  

The veteran was granted a 100 percent disability evaluation 
for his left knee disability following a prosthetic 
replacement of the total left knee joint, under the 
provisions of 38 C.F.R. § 4.71a, DC 5055, effective from 
April 3, 1992, for 13 months.  Following that period, a 30 
percent disability evaluation was assigned under the same 
provisions.  This 30 percent rating was in effect from June 
1, 1993 to September 16, 1998.  The veteran asserts that a 
higher rating is warranted for this period.

In order to be entitled to the next-higher evaluation of 60 
percent under DC 5055, the evidence must demonstrate chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  Here, the evidence does 
show postoperative residuals, but the Board finds that such 
residuals do not rise to the level of severity contemplated 
in the 60 percent evaluation, as will be explained below.

Regarding left knee motion, on VA examination in November 
1993, the veteran had full extension, and had flexion to 90 
degrees.  On VA examination in April 1994, the veteran 
indicated that his left knee was doing considerably better 
since he had had the total knee replacement in April 1992.  
Physical examination revealed extension to 0 degrees, and 
flexion to 100 degrees.  No pain was noted on range of motion 
testing.  His knee was noted to be stable to varus and valgus 
stressing.  Regarding weakness, his left knee strength was 
shown to be 5/5.  X-ray examination revealed a total knee 
arthroplasty, the components of which appeared to be in good 
condition, well-cemented and stable.  No arthritis was shown.  
There are no further treatment records relating to left knee 
pain until a September 1998 pre-operative report, which 
indicates that the veteran was approximately six years 
status-post a total left knee replacement, and was then 
complaining of pain, stiffness, and popping, conservative 
treatment for which had not provided relief.  The veteran was 
advised to undergo arthroscopic debridement of the left knee 
later that month.

While the Board acknowledges that the veteran's knee was, at 
times, painful, it does not appear that the residuals of his 
left knee arthroplasty during this period overall meet the 
criteria of chronically severe painful motion or weakness.  
At none of the above-noted examinations was the veteran noted 
to have used a cane or other assistive device to ambulate, 
and it was not until six years after the total arthroplasty 
that there is evidence that he complained of pain.  
Additionally, none of the above-listed examinations note any 
deficit in strength.  Accordingly, the Board finds that the 
veteran's residuals can at most be classified as moderate 
pain or weakness.  Considering the evidence as a whole, 
severe pain or weakness of the left knee is not established 
here.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Thus, based on the foregoing, the 
next-higher rating of 60 percent is not warranted under DC 
5055.  The Board now turns to the codes contemplating 
limitation of motion, Diagnostic Codes 5260 and 5261.  

The veteran was shown to have full extension and flexion to 
90 degrees in November 1993, and full extension and flexion 
to 100 degrees in April 1994.  Flexion ranging from 0 to 140 
degrees is considered normal for VA purposes.  See 38 C.F.R. 
§ 4.71a, Plate II.  The veteran is thus not entitled to a 
higher rating for limitation of motion under DC 5260 because 
flexion has not been shown to be limited to 45 degrees or 
less.  Nor is he entitled to a higher rating under DC 5261, 
as extension to 0 degrees is not compensable.

The above findings demonstrate ranges of motion that consider 
of the effect of pain during use and flare-ups.  They 
indicate minimal limitation of flexion which would be 
noncompensable, and full extension.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the ranges of motion reported above 
would be rated 0 percent if strictly rated under DC 5260 and 
DC 5261.  The Board also notes that the recent General 
Counsel Precedent Opinion, VAOGCPREC 9-04, does not seem to 
apply to the veteran's case given that he did not meet the 
criteria for a compensable rating under DC 5260, as flexion 
was limited to no more than 90 degrees.  VAOGCPREC 9-04 
(Sept. 17, 2004).  VAOGCPREC 9-04 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under DCs 5260 and 5261 were met.  Id.  In the present case, 
there is no basis for a compensable rating under DC 5260 or 
5261.

Prior to his left knee replacement, the veteran in this case 
had been diagnosed with arthritis, and was granted a 10 
percent disability rating under DC 5010 for arthritis 
resulting in limitation of flexion by this decision.  
38 C.F.R. § 4,71a, DC 5010.  However, in order to be eligible 
for a separate rating under this diagnostic code, the veteran 
must not qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  The veteran here does not qualify for compensation on 
the basis of limitation of motion.  However, the veteran in 
this case has been awarded a 30 percent disability rating 
under DC 5055. Under DC 5010, a 10 percent rating is 
warranted where there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  38 C.F.R. §§ 5003, 5010.  A 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  In this case, however, 
there is no current evidence of arthritis in the left knee, 
as the left knee has been replaced by a prosthesis.  Even 
assuming arguendo that there was arthritis in his left knee, 
the Board finds that diagnostic code 5055 and the limitation 
of motion codes are mutually exclusive, and that a separate 
rating under DC 5010 therefore cannot be awarded.  Diagnostic 
Code 5055 directs that a prosthetic knee will be rated 30 
percent disabling, at minimum, where there is intermediate 
degrees of residual weakness, pain, or limitation of motion, 
rated by analogy to DCs 5256, 5260, or 5261.  The Board 
interprets this language to mean that where a 60 percent 
rating is not warranted under DC 5055, a prosthetic knee will 
be rated 30 percent unless a higher rating is warranted under 
DCs 5256, 5260, or 5261.  In this case, the veteran's 
limitation of motion is considered noncompensable.  
Accordingly, his left knee disability is rated under DC 5055.  
Because his disability is rated under DC 5055 rather than 
under the limitation of motion codes, the Board finds that 
even if he did have arthritis in his left knee, a 30 percent 
rating under DC 5055 provides the requisite compensation for 
painful motion due to arthritis and he is not entitled to a 
separate 10 percent rating under DC 5010.  

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his left knee disability for this 
period.  As the preponderance of the evidence is against the 
claim for an increased rating, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert. v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Furthermore, the Board finds that the 10 percent rating for 
arthritis pursuant to DC 5010 will no longer be in effect as 
of April 2, 1992, because the joint was replaced by a 
prosthesis.  This action is consistent with the holding of 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the Court held that when assigning "staged" 
ratings, or separate ratings for separate periods of time, 
during review of an initial evaluation, that the provisions 
regarding reductions would not be applicable.  Therefore, the 
Board finds that the assignment of an additional rating for 
arthritis only for a limited period of the initial rating 
under consideration is procedurally proper and the provisions 
regarding reductions, such as 38 C.F.R. § 3.105(e), and not 
applicable.

F.  From September 17, 1998 to November 30, 1998

The veteran again underwent arthroscopic surgery on his left 
knee on September 17, 1998.  The RO granted a temporary 100 
percent rating (for convalescence following surgery), 
effective from September 17, 1998 to November 30, 1998.  See 
38 C.F.R. § 4.30.  The 100 percent rating in effect during 
this period is the maximum rating possible under all 
potentially applicable rating criteria; the veteran cannot be 
awarded more than 100 percent under schedular criteria at any 
given time.  See 38 C.F.R. § 4.71a.  Therefore, the Board 
need not discuss the impact of DeLuca v. Brown, 8 Vet. App. 
202 (1995) (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain), before finding that an 
increased schedular rating for a left knee disability is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

G.  From December 1, 1998 to May 24, 1999

The veteran was granted a 100 percent disability evaluation 
for his left knee disability following arthroscopic surgery, 
effective from September 17, 1998, for approximately one 
month.  See 38 C.F.R. § 4.30.   Following that period, a 30 
percent disability evaluation was assigned under 38 C.F.R. 
§ 4.71a, DC 5055.  This 30 percent rating was in effect from 
December 1, 1998 to May 24, 1999.  The veteran asserts that a 
higher rating is warranted for this period.

In order to be entitled to the next-higher evaluation of 60 
percent under DC 5055, the evidence must demonstrate chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  Here, the evidence does 
show postoperative residuals, but the Board finds that such 
residuals do not rise to the level of severity contemplated 
in the 60 percent evaluation, as will be explained below.

Regarding left knee motion, the veteran was referred for 
examination by VA in March 1999.  At that time, the veteran 
described residuals of left knee, femur and hip conditions 
that consisted of pain, weakness, stiffness, swelling, 
inflammation, instability and dislocation.  He additionally 
complained of locking, fatigue and of lack of endurance.  The 
Board notes that it is somewhat unclear whether the symptoms 
apply equally to the knee, hip, and femur, or whether each 
disability had discrete symptoms, as the report of 
examination does not specify which symptoms pertained to 
which disabilities.  Regardless, the veteran stated that 
while the pain was sometimes horrible, it only lasted until 
he sat down.  Flare-ups were claimed to occur with usage, and 
were relieved by rest and relaxation.  At the time of 
examination, the veteran was noted to be using a cane and a 
knee brace.  Physical examination of the left knee revealed a 
well-healed, non-tender scar consistent with a total knee 
arthroplasty.  There was no swelling, redness, effusion, 
instability or weakness.  Range of motion testing revealed 
full extension and flexion to 110 degrees.  X-ray examination 
revealed degenerative arthritis of the left knee.

The next available treatment record is a May 1999 pre-
operative examination, which indicates that the veteran had 
extension limited by 10 degrees, and flexion to 95 degrees.  
It was determined that the veteran had a failed total left 
knee replacement and he was advised to again undergo a total 
arthroplasty of the left knee.

While the Board acknowledges that the veteran's knee was, at 
times, painful, it does not appear that the residuals of his 
left knee arthroplasty during this period overall meet the 
criteria of chronically severe painful motion or weakness.  
Although the veteran was noted to have used both a cane and a 
knee brace on examination in March 1999, he reported relief 
of pain as soon as he sat down.  The Board therefore finds 
that his overall disability picture has not been shown to 
involve severe discomfort such as to warrant a 60 percent 
evaluation.  Additionally, none of the above-listed 
examinations note any deficit in strength.  Accordingly, the 
Board finds that the veteran's residuals can at most be 
classified as moderate pain or weakness.  Considering the 
evidence as a whole, severe pain or weakness of the left knee 
is not established here.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, based on the 
foregoing, the next-higher rating of 60 percent is not 
warranted under DC 5055.  The Board now turns to the codes 
contemplating limitation of motion, Diagnostic Codes 5260 and 
5261.  

The veteran was shown to have full extension and flexion to 
110 degrees in March 1999, and extension limited by 10 
degrees and flexion to 95 degrees in May 1999.  Flexion 
ranging from 0 to 140 degrees is considered normal for VA 
purposes.  See 38 C.F.R. § 4.71a, Plate II.  The veteran is 
thus not entitled to a higher rating for limitation of motion 
under DC 5260 because flexion has not been shown to be 
limited to 45 degrees or less.  Nor is he entitled to a 
higher rating under DC 5261, as extension limited by 10 
degrees is not compensable.

The above findings demonstrate ranges of motion that consider 
of the effect of pain during use and flare-ups.  They 
indicate minimal limitation of flexion and extension which 
would be noncompensable.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the ranges of motion reported above 
would be rated 0 percent if strictly rated under DC 5260 and 
DC 5261.  The Board also notes that the recent General 
Counsel Precedent Opinion, VAOGCPREC 9-04, does not seem to 
apply to the veteran's case given that he did not meet the 
criteria for a compensable rating under DC 5260, as flexion 
was limited to no more than 95 degrees.  VAOGCPREC 9-04 
(Sept. 17, 2004).  VAOGCPREC 9-04 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under DCs 5260 and 5261 were met.  Id.  In the present case, 
there is no basis for a compensable rating under DC 5260 or 
5261.

Prior to his left knee replacement, the veteran in this case 
had been diagnosed with arthritis, and was granted a 10 
percent disability rating under DC 5010 for arthritis 
resulting in limitation of flexion.  38 C.F.R. § 4,71a, DC 
5010.  However, in order to be eligible for a separate rating 
under this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  However, 
the veteran in this case has been awarded a 30 percent 
disability rating under DC 5055. Under DC 5010, a 10 percent 
rating is warranted where there is X-ray evidence of 
arthritis involving two or more major joints or involving two 
or more minor joint groups.  38 C.F.R. §§ 5003, 5010.  A 20 
percent evaluation is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  As noted above, the knee is considered a 
major joint.  During the time period under consideration, 
there is evidence of arthritis in the left knee.  However, 
the Board finds that diagnostic code 5055 and the limitation 
of motion codes are mutually exclusive, and that a separate 
rating under DC 5010 therefore cannot be awarded.  Diagnostic 
Code 5055 directs that a prosthetic knee will be rated 30 
percent disabling, at minimum, where there is intermediate 
degrees of residual weakness, pain, or limitation of motion, 
rated by analogy to DCs 5256, 5260, or 5261.  The Board 
interprets this language to mean that where a 60 percent 
rating is not warranted under DC 5055, a prosthetic knee will 
be rated 30 percent unless a higher rating is warranted under 
DCs 5256, 5260, or 5261.  In this case, the veteran's 
limitation of motion is considered noncompensable.  
Accordingly, his left knee disability is rated under DC 5055.  
Because his disability is rated under DC 5055 rather than 
under the limitation of motion codes, the Board finds that 
even though he was noted to have arthritis in his left knee, 
a 30 percent rating under DC 5055 provides the requisite 
compensation for painful motion due to arthritis and he is 
not entitled to a separate 10 percent rating under DC 5010.  

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his left knee disability for this 
period.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert. v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

H.  From May 25, 1999 to June 30, 2000

The veteran again underwent a total left knee arthroplasty on 
May 25, 1999.  Pursuant to regulation, the RO granted a 
temporary 100 percent rating (for convalescence following 
surgery), effective from May 25, 1999 to June 30, 2000.  See 
38 C.F.R. § 4.71a, DC 5055.  The 100 percent rating in effect 
during this period is the maximum rating possible under all 
potentially applicable rating criteria.  Specifically, DC 
5055 provides that the veteran is entitled to a 100 percent 
schedular rating for the first year following implantation of 
a prosthesis.  Id.  Therefore, the Board need not discuss the 
impact of DeLuca, supra, before finding that an increased 
schedular rating for a left knee disability is not warranted.  
See Johnston, supra.

As the veteran has received the maximum rating allowable for 
a total knee replacement for the period of time from May 25, 
1999 to June 30, 2000, there is no issue in controversy with 
regard to that specific time period. See AB v. Brown, 6 Vet. 
App. 35 (1993).

I.  From July 1, 2000 to May 4, 2004

The veteran was granted a 100 percent disability evaluation 
for his left knee disability following a prosthetic 
replacement of the total left knee joint, under the 
provisions of 38 C.F.R. § 4.71a, DC 5055, effective from May 
25, 1999, for 13 months.  Following that period, a 30 percent 
disability evaluation was assigned under the same provisions.  
This 30 percent rating was in effect from July 1, 2000 to May 
4, 2004.  The veteran asserts that a higher rating is 
warranted for this period.

In order to be entitled to the next-higher evaluation of 60 
percent under DC 5055, the evidence must demonstrate chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  Here, the evidence does 
show postoperative residuals, but the Board finds that such 
residuals do not rise to the level of severity contemplated 
in the 60 percent evaluation, as will be explained below.

Regarding left knee motion, the veteran underwent VA 
examination in November 2002.  At that time, the veteran 
reported that prior to his May 1999 arthroplasty, he had been 
employed as a property manager; a position which involved 
numerous trips up and down stairs.  The veteran stated that 
he realized that this activity was aggravating his knee.  As 
a result, he accepted a new job as a manager of a naval base, 
a job which required him to do less physical activity.  The 
veteran reported that he currently was experiencing pain in 
his left knee on a daily basis.  He denied experiencing any 
instability.  Range of motion testing revealed full extension 
and flexion to 90 degrees, with pain.  However, the examiner 
noted that the veteran lacked any degree of hyperflexion, and 
thus noted that it would be difficult for him to ascend and 
descend stairs with only 90 degrees of flexion.  There was no 
significant instability to varus or valgus extension.  There 
was no pain noted on rising from a chair or during a squat 
test that was performed at the examination.  With regard to 
knee strength, the examiner noted that the veteran had 4/5 
quadricep strength, but when forced to do repetitive knee 
extension against resistance, he did have severe pain, and 
was unable to extend after several attempts.  He had no 
significant hamstring weakness.  X-ray examination revealed 
no evidence of loosening of the prosthesis.  Possible joint 
effusion was noted.  No arthritis was noted.

On VA examination in June 2003, the veteran was noted to be 
wearing a long leg brace on his left leg for added knee 
stability.  The veteran complained of pain in his leg at 
night, cramps, and only being able to walk for 15 to 20 
minutes at a time before having to stop.  He stated that he 
occasionally used a cane.  He reported that he was only able 
to go up one stair at a time.  Range of motion testing 
revealed full extension and flexion to 90 degrees, with pain.  
With a five-pound weight on his ankle, the veteran's 
extension was limited by 15 degrees, and he had flexion to 90 
degrees.  The examiner noted that the veteran had therefore 
lost range of motion due to fatigue or weakness.  

A VA outpatient treatment record dated in February 2004 
indicates that the veteran complained of pain, but denied 
swelling.  Physical examination revealed mild "clunking" of 
the patella with minimal effusion and no erythema.  Range of 
motion testing revealed full extension and flexion to 120 
degrees.  The examiner noted questionable medial joint line 
elevation of the base plate of the prosthesis.  

A pre-operative report dated in May 2004 notes that the 
veteran had noted increasing pain in his left knee over the 
past year, without antecedent trauma.  He complained of 
significant start-up pain primarily transversely across the 
proximal tibia/prosthesis interface.  A bone scan conducted 
in March 2004 revealed nonspecific increased blood pool and 
delayed activity of the right medial plateau.  The impression 
was pain, probably secondary to loosening of the tibial 
component.  The veteran was advised to undergo a revision of 
his left total knee replacement later that month.

While the Board acknowledges that the veteran's knee was, at 
intervals, painful, it does not appear that the residuals of 
his left knee arthroplasty during this period overall meet 
the criteria of chronically severe painful motion or 
weakness.  While the veteran experienced fatigue with 
resistance on examination in November 2002 and in June 2003, 
there was no pain noted upon rising from a seated position, 
or during the squat test in November 2002.  Additionally, 
while some loss of strength was noted on examination in 
November 2002, the Board finds that 4/5 quadricep strength 
testing does not meet the threshold for classification as 
anything more than "moderate" weakness, particularly as the 
veteran was noted to have no deficit in hamstring strength.  
Accordingly, the Board finds that the veteran's residuals can 
at most be classified as moderate pain or weakness.  
Considering the evidence as a whole, severe pain or weakness 
of the left knee is not established here.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Thus, based on the foregoing, the next-higher rating of 60 
percent is not warranted under DC 5055.  The Board now turns 
to the codes contemplating limitation of motion, Diagnostic 
Codes 5260 and 5261.  

The veteran was shown to have full extension and flexion to 
90 degrees in both November 2002 and June 2003, and full 
extension and flexion to 120 degrees in February 2004.  
Flexion ranging from 0 to 140 degrees is considered normal 
for VA purposes.  See 38 C.F.R. § 4.71a, Plate II.  The 
veteran is thus not entitled to a higher rating for 
limitation of motion under DC 5260 because flexion has not 
been shown to be limited to 45 degrees or less.  Nor is he 
entitled to a higher rating under DC 5261, as extension to 0 
degrees is not compensable.

The above findings demonstrate ranges of motion that consider 
the effect of pain during use and flare-ups.  They indicate 
minimal limitation of flexion which would be noncompensable, 
and full extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the ranges of motion reported above 
would be rated 0 percent if strictly rated under DC 5260 and 
DC 5261.  The Board also notes that the recent General 
Counsel Precedent Opinion, VAOGCPREC 9-04, does not seem to 
apply to the veteran's case given that he did not meet the 
criteria for a compensable rating under DC 5260, as flexion 
was limited to no more than 90 degrees.  VAOGCPREC 9-04 
(Sept. 17, 2004).  VAOGCPREC 9-04 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under DCs 5260 and 5261 were met.  Id.  In the present case, 
there is no basis for a compensable rating under DC 5260 or 
5261.

Prior to his left knee replacement, the veteran in this case 
had been diagnosed with arthritis, and was granted a 10 
percent disability rating under DC 5010 for arthritis 
resulting in limitation of flexion.  38 C.F.R. § 4,71a, DC 
5010.  However, in order to be eligible for a separate rating 
under this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  However, 
the veteran in this case has been awarded a 30 percent 
disability rating under DC 5055. Under DC 5010, a 10 percent 
rating is warranted where there is X-ray evidence of 
arthritis involving two or more major joints or involving two 
or more minor joint groups.  38 C.F.R. §§ 5003, 5010.  A 20 
percent evaluation is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered a major joint.  In 
this case, however, there is no current evidence of arthritis 
in the left knee, as the left knee has been replaced by a 
prosthesis.  Even assuming arguendo that there was arthritis 
in his left knee, the Board finds that diagnostic code 5055 
and the limitation of motion codes are mutually exclusive, 
and that a separate rating under DC 5010 therefore cannot be 
awarded.  Diagnostic Code 5055 directs that a prosthetic knee 
will be rated 30 percent disabling, at minimum, where there 
is intermediate degrees of residual weakness, pain, or 
limitation of motion, rated by analogy to DCs 5256, 5260, or 
5261.  The Board interprets this language to mean that where 
a 60 percent rating is not warranted under DC 5055, a 
prosthetic knee will be rated 30 percent unless a higher 
rating is warranted under DCs 5256, 5260, or 5261.  In this 
case, the veteran's limitation of motion is considered 
noncompensable.  Accordingly, his left knee disability is 
rated under DC 5055.  Because his disability is rated under 
DC 5055 rather than under the limitation of motion codes, the 
Board finds that even if he did have arthritis in his left 
knee, a 30 percent rating under DC 5055 provides the 
requisite compensation for painful motion due to arthritis 
and he is not entitled to a separate 10 percent rating under 
DC 5010.  

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his left knee disability for this 
period.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert. v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



J.  From May 5, 2004 to June 30, 2005

The veteran again underwent a total left knee arthroplasty on 
May 7, 2004.  Pursuant to regulation, the RO granted a 
temporary 100 percent rating (for convalescence following 
surgery), effective from May 5, 2004 to June 30, 2005.  See 
38 C.F.R. § 4.71a, DC 5055.  The 100 percent rating in effect 
during this period is the maximum rating possible under all 
potentially applicable rating criteria.  Specifically, DC 
5055 provides that the veteran is entitled to a 100 percent 
schedular rating for the first year following implantation of 
a prosthesis.  Id.  Therefore, the Board need not discuss the 
impact of DeLuca, supra, before finding that an increased 
schedular rating for a left knee disability is not warranted.  
See Johnston, supra.

As the veteran has received the maximum rating allowable for 
a total knee replacement for the period of time from May 5, 
2004 to June 30, 2005, there is no issue in controversy with 
regard to that specific time period. See AB v. Brown, 6 Vet. 
App. 35 (1993).

K.  From July 1, 2005 to the Present

The veteran was granted a 100 percent disability evaluation 
for his left knee disability following a prosthetic 
replacement of the total left knee joint, under the 
provisions of 38 C.F.R. § 4.71a, DC 5055, effective from May 
5, 2004, for 13 months.  Following that period, a 30 percent 
disability evaluation was assigned under the same provisions.  
This 30 percent rating has been in effect since July 1, 2005.  
The veteran asserts that a higher rating is warranted.

In order to be entitled to the next-higher evaluation of 60 
percent under DC 5055, the evidence must demonstrate chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  Here, the evidence does 
show postoperative residuals, but the Board finds that such 
residuals do not rise to the level of severity contemplated 
in the 60 percent evaluation, as will be explained below.

Regarding left knee motion, on VA examination in September 
2005, the veteran had full extension, and had flexion to 120 
degrees.  Laxity of the lateral collateral ligament was 
noted, however, the examiner stated that this was graded as 
+1, as there was anterior and posterior stability.  With 
regard to strength, he was noted to have full weight-bearing 
capacity, but the examiner noted that he continued to have a 
lack of endurance that the veteran was working on, by 
exercise.  The examiner estimated that this lack of endurance 
or weakness could increase his disability by approximately 10 
to 15 percent.  X-ray examination did not reveal arthritis, 
and was otherwise unremarkable.  The veteran reported that he 
was currently working, and that he was mindful of his knee, 
as he was aware that increased activity would result in 
wearing out this prosthesis as well.  The veteran reported 
that his pain had markedly decreased after the May 2004 total 
knee replacement.

While the Board acknowledges that the veteran's knee is still 
manifested by a lack of endurance and some instability, the 
Board finds that the veteran's overall disability picture has 
not been shown to involve severe discomfort such as to 
warrant a 60 percent evaluation.  Indeed, on VA examination 
in September 2005, the veteran indicated that his knee pain 
had markedly decreased since the last total knee replacement.  
Based upon the above, the Board finds that the veteran's 
residuals can at most be classified as moderate pain or 
weakness.  Considering the evidence as a whole, severe pain 
or weakness of the left knee is not established here.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Thus, based on the foregoing, the next-higher 
rating of 60 percent is not warranted under DC 5055.  The 
Board now turns to the codes contemplating limitation of 
motion, Diagnostic Codes 5260 and 5261.  

The veteran was shown to have full extension and flexion to 
120 degrees on VA examination in September 2005.  Flexion 
ranging from 0 to 140 degrees is considered normal for VA 
purposes.  See 38 C.F.R. § 4.71a, Plate II.  The veteran is 
thus not entitled to a higher rating for limitation of motion 
under DC 5260 because flexion has not been shown to be 
limited to 45 degrees or less.  Nor is he entitled to a 
higher rating under DC 5261, as extension to 0 degrees is not 
compensable.

The above findings demonstrate ranges of motion that consider 
of the effect of pain during use and flare-ups.  They 
indicate minimal limitation of flexion which would be 
noncompensable, and full extension.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the ranges of motion reported above 
would be rated 0 percent if strictly rated under DC 5260 and 
DC 5261.  The Board also notes that the recent General 
Counsel Precedent Opinion, VAOGCPREC 9-04, does not seem to 
apply to the veteran's case given that he did not meet the 
criteria for a compensable rating under DC 5260, as flexion 
was limited to no more than 120 degrees.  VAOGCPREC 9-04 
(Sept. 17, 2004).  VAOGCPREC 9-04 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under DCs 5260 and 5261 were met.  Id.  In the present case, 
there is no basis for a compensable rating under DC 5260 or 
5261.

Prior to his left knee replacement, the veteran in this case 
had been diagnosed with arthritis, and was granted a 10 
percent disability rating under DC 5010 for arthritis 
resulting in limitation of flexion.  38 C.F.R. § 4,71a, DC 
5010.  However, in order to be eligible for a separate rating 
under this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  However, 
the veteran in this case has been awarded a 30 percent 
disability rating under DC 5055. Under DC 5010, a 10 percent 
rating is warranted where there is X-ray evidence of 
arthritis involving two or more major joints or involving two 
or more minor joint groups.  38 C.F.R. §§ 5003, 5010.  A 20 
percent evaluation is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  As noted above, the knee is considered a 
major joint.  In this case, however, there is no current 
evidence of arthritis in the left knee, as the left knee has 
been replaced by a prosthesis.  Even assuming arguendo that 
there was arthritis in his left knee, the Board finds that 
diagnostic code 5055 and the limitation of motion codes are 
mutually exclusive, and that a separate rating under DC 5010 
therefore cannot be awarded.  Diagnostic Code 5055 directs 
that a prosthetic knee will be rated 30 percent disabling, at 
minimum, where there is intermediate degrees of residual 
weakness, pain, or limitation of motion, rated by analogy to 
DCs 5256, 5260, or 5261.  The Board interprets this language 
to mean that where a 60 percent rating is not warranted under 
DC 5055, a prosthetic knee will be rated 30 percent unless a 
higher rating is warranted under DCs 5256, 5260, or 5261.  In 
this case, the veteran's limitation of motion is considered 
noncompensable.  Accordingly, his left knee disability is 
rated under DC 5055.  Because his disability is rated under 
DC 5055 rather than under the limitation of motion codes, the 
Board finds that even if he did have arthritis in his left 
knee, a 30 percent rating under DC 5055 provides the 
requisite compensation for painful motion due to arthritis 
and he is not entitled to a separate 10 percent rating under 
DC 5010.  

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his left knee disability for this 
period.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert. v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005), for each of the above-listed periods.  
For each of the above-listed periods, the Board finds that 
the evidence does not reflect that the veteran's 
postoperative left knee residuals have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board notes that the veteran continued to work throughout 
the vast majority of the time under consideration.  
Additionally, the Board notes that the veteran has received a 
five separate periods of temporary 100 percent ratings 
following his various knee surgeries, pursuant to 38 C.F.R. 
§ 4.30 and DC 5055.  Based on the foregoing, The Board finds 
that referral for consideration of an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
a rating higher than 20 percent is not warranted for the 
periods from March 27, 1991 to November 11, 1991, and from 
January 1, 1992 to April 2, 1992.  Nor is a rating higher 
than 30 percent warranted for the periods from June 1, 1993 
to September 16, 1998, from December 1, 1998 to May 24, 1999, 
from July 1, 2000 to May 4, 2004, or from July 1, 2005 to the 
present.  The veteran's currently assigned 30 percent 
evaluation under DC 5055 represents the highest allowable 
award based on the evidence of record.  However, the Board 
finds that the veteran is entitled to a separate rating of 10 
percent for his left knee disability, based on the presence 
of arthritis and some very minor limitation of motion, from 
March 27, 1991 to November 11, 1991, and from January 1, 1992 
to April 2, 1992.   The Board has considered the benefit-of-
the-doubt rule in reaching this decision.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2001, 
August 2004, December 2004, and September 2005; rating 
decisions in May and June 1991, in January, March and July of 
1992, September 1994, January 1996, July 1999, and January 
2005; a statement of the case in December 1991 and April 
1996; and supplemental statements of the case in February 
1992, December 1994, September 1996, June and July of 1999, 
February 2004, and September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.










	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

An additional 10 percent rating for arthritis in the left 
knee pursuant to Diagnostic Code 5010 is granted, for the 
period from March 27, 1991 to November 11, 1991, and from 
January 1, 1992 to April 2, 1992.

An increased rating for a left knee disability, for the 
period from March 27, 1991 to November 11, 1991, is denied.

An increased rating for a left knee disability, for the 
period from January 1, 1992 to April 2, 1992, is denied.

An increased rating for a left knee disability, for the 
period from June 1, 1993 to September 16, 1998, is denied.

An increased rating for a left knee disability, for the 
period from December 1, 1998 to May 24, 1999, is denied.

An increased rating for a left knee disability, for the 
period from July 1, 2000 to May 4, 2004, is denied.

An increased rating for a left knee disability, for the 
period from July 1, 2005 to the present, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


